Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Jocelynn Lorenzo Mayuga,
(OI File No. H-14-42339-9),

Petitioner,
v.
The Inspector General.
Docket No. C-15-363
Decision No. CR3852

Date: May 11, 2015

DECISION

Petitioner, Jocelynn Lorenzo Mayuga, pled no contest to one misdemeanor count of petit
larceny for submitting false claims to the state Medicaid programs for services that were
not provided to her minor child. Based on this, the Inspector General (1.G.) has excluded
her for five years from participating in Medicare, Medicaid, and all federal health care
programs, as authorized by section 1128(a)(1) of the Social Security Act (Act).
Petitioner appeals the exclusion. For the reasons discussed below, I find that the I.G.
properly excluded Petitioner Mayuga and that the statute mandates a minimum five-year
exclusion.

Background

Ina letter dated September 30, 2014, the LG. notified Petitioner that she was excluded
from participating in Medicare, Medicaid, and all federal health care programs for a
period of five years because she had been convicted of a criminal offense related to the
delivery of an item or service under the Medicare or state health care program. The letter
explained that section 1128(a)(1) of the Act authorizes the exclusion. LG. Ex. 1.
Petitioner requested review.
Each party submitted a written argument (I.G. Br.; P. Br.). The I.G. submitted four
exhibits (I.G. Exs. 1-4) and a reply brief (I.G. Reply). Petitioner submitted two exhibits
(P. Exs. 1-2). In the absence of any objection, I admit into evidence I.G. Exs. 1-4 and
P. Exs, 1-2.

The L.G. indicates that an in-person hearing is not necessary and submits no declarations
from any proposed witness. I.G. Br. at 7. Petitioner, on the other hand, asserts that an in-
person hearing is necessary, but lists no witnesses. P. Br. at 7. Because there are no
witnesses to examine or cross-examine, I decline to schedule a hearing that would serve
no purpose.

Discussion

Petitioner must be excluded from program participation for
a minimum of five years, because she was convicted of a
criminal offense related to the delivery of an item or service
under Medicare or a state health care program, within the
meaning of section 1128(a)(1).'

Under section 1128(a)(1) of the Act, the Secretary of Health and Human Services must
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. 42 C.F.R. § 1001.101(a). A plea of nolo contendere (no contest) is considered
a conviction for purposes of a section 1128 exclusion. Act § 1128(i)(3); 42 C.F.R.

§ 1001.2.

Petitioner submitted false claims to the Virginia Medicaid program, claiming payment for
personal and respite care services purportedly provided to her minor child between July
2008 and December 2011. The services were not provided. I.G. Ex. 4 at 1-2. Petitioner
was charged with stealing funds from the Medicaid program. I.G. Ex. 2. On June 28,
2013, she pled no contest to one count of petit larceny, in violation of section 18.2-96 of
the Virginia Code; the court accepted her plea. 1.G. Ex. 3. Petitioner subsequently
agreed to pay the United States and the Commonwealth of Virginia $202,443.57 to settle
their claims against her. LG. Ex. 4.

Petitioner concedes that she was convicted of a criminal offense for which exclusion is
required. P. Br. at 1,2. At the same time, she argues that her offense was not related to
the delivery of an item or service under the Medicaid program because it arose in her
personal capacity as the mother of a child beneficiary, not in her professional capacity

' [make this one finding of fact/conclusion of law.
(she is apparently a doctor). P. Br. at 2. The statute makes no such distinction. So long
as a conviction is “related to” the delivery of an item or service under the state healthcare
program — as Petitioner’s conviction unquestionably was — section 1128 applies.

Further, because exclusion under section 1128(a)(1) is mandatory, the I.G. has no
discretion. He may not opt to impose a less onerous period of exclusion under section
1128(b), as Petitioner suggests he do here.

Petitioner also complains that the I.G. did not give her sufficient notice of the proposed
exclusion. She charges that this omission represented a departure from his usual practice,
violating the Administrative Procedures Act, because the change was made without
affording notice and comment. P. Br. at 2, 7-11. But not every procedural change
requires notice-and-comment rule-making, and the regulations already address the issue
of when the I.G. should send a proposed notice. They provide that the I.G. send a notice
to exclude if he intends to impose a period of exclusion that is greater than five years (or
under other circumstances not applicable here). 42 C.F.R. § 1001.2001(a). Nothing in
the statute or regulations compels the I.G. to afford an individual advance notice that he
intends to impose a mandatory exclusion for the minimum period required by statute.

The distinction makes sense. Because the I.G. considers aggravating and mitigating
circumstances in determining the length of any exclusion beyond five years, affording the
individual an opportunity to present mitigation in advance gives him the opportunity to
consider mitigating evidence he may not be aware of. However, because this exclusion
must be for five years, mitigating evidence is irrelevant. 42 C.F.R. §§ 1001.102(c);
1001.2007(a)(2). And, if the LG. errs in imposing a five-year exclusion, the individual
has ample opportunity to point that out by means of the administrative review process.
Act § 1128(c)(3)(B); 42 C.F.R. § 1001.102(a).

Conclusion

Because she was convicted of a criminal offense related to the delivery of an item or
service under a state health care program (Medicaid), Petitioner Mayuga must be
excluded from participation in Medicare, Medicaid, and all federal health care programs
for a minimum period of five years.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

